USCA4 Appeal: 22-6664      Doc: 11           Filed: 10/18/2022   Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6664


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DEAN PAUL STITZ,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cr-00083-RJC-DCK-1)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Dean Paul Stitz, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6664      Doc: 11         Filed: 10/18/2022      Pg: 2 of 2




        PER CURIAM:

               Dean Paul Stitz seeks to appeal the district court’s order denying his motion for

        appointment of counsel to assist him with his pending motion for compassionate release

        under 18 U.S.C. § 3582(c)(1)(A). He also seeks to appeal the district court’s order

        dismissing his motion for reconsideration. This court may exercise jurisdiction only over

        final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

        § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

        46 (1949). The orders Stitz seeks to appeal are neither final orders nor appealable

        interlocutory or collateral orders. See Miller v. Simmons, 814 F.2d 962, 967 (4th Cir. 1987).

        Accordingly, we dismiss the appeal for lack of jurisdiction. ∗ We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




               ∗
                To the extent Stitz complains about undue delay by the district court in ruling on
        his motion for compassionate release, this appeal is not the appropriate vehicle to lodge
        such a complaint.

                                                     2